Citation Nr: 1202529	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spine ankylosing spondylitis.  

2.  Entitlement to service connection for a sleep disorder, to include hypersomnia.  

3.  Entitlement to a rating in excess 70 percent for a psychiatric disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Propriety of reduction of VA compensation based on 34 days of inactive duty pay in 2008.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating determination of the Atlanta, Georgia, VA Regional Office (RO).  

The Board notes that service connection for dysthymic disorder with chronic anxiety was granted in a February 2007 rating decision, and in the August 2008 rating decision on appeal, the RO expanded the Veteran's service-connected psychiatric disability to include bipolar disorder with depression, and panic disorder without agoraphobia, and assigned a 50 percent rating,  In a March 2011 rating decision, the RO assigned a 70 percent rating.  However, since the increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

Further, a June 2011 TDIU claim shows the Veteran's assertion of unemployability due to service-connected psychiatric symptoms and migraines, noting she has not been employed since 2008, and an April 2008 Air Reserve Component (ARC) record reflects relevant symptoms impacted her duty and performance.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further, in August 2010, the Veteran filed a notice of disagreement with the August 2010 reduction of VA compensation based on 34 days of inactive duty pay in 2008.  The AOJ has not issued a statement of the case and thus, that issue must be remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks an increased rating for her service-connected psychiatric disability, to include a claim for TDIU, and asserts entitlement to service connection for hypersomnia and cervical spine ankylosing spondylitis.  The Board notes while she failed to report for a scheduled VA examination in November 2010 in regard to the severity of her psychiatric disability, an August 2010 letter shows inactive duty pay for 34 days in 2008, and although the dates of service have not been verified, Reserve records dated in 2008 note relevant treatment during training.  Therefore, the Board has no discretion and must remand this appeal.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (VA is statutorily required to obtain all of the Veteran's relevant service treatment records, including in claims seeking higher ratings).  

In addition, the VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2011 notes pertinent ongoing VA treatment, and the June 2011 TDIU claim notes inpatient treatment in March 2011.  VA is required to make reasonable efforts to help a claimant obtain records relevant to the claims, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  On remand the RO must attempt to obtain the Veteran's complete VA treatment records, and any identified private records of treatment.  

In addition, the Veteran has reported that she can no longer work due to her service-connected disabilities, and she has not been afforded a VA medical examination regarding the TDIU claim.  The Board finds it necessary to remand this claim for the Veteran to be afforded a VA medical examination.  The TDIU claim is part and parcel of the claim for an increased rating for the service-connected psychiatric disability.  Therefore, further review of the issue of entitlement to an increased rating (schedular or extraschedular) for the service-connected psychiatric disability is deferred pending adjudication of the TDIU claim and completion of an examination.  

Service medical records show pertinent complaints and findings of hypersomnia and cervical spine dysfunction.  In addition, while the December 2006 VA examination report notes no evidence of ankylosing spondylitis, with full range of motion without residual, an October 2007 private record shows complaints in regard to the neck associated with service-connected migraines, and an April 2008 record shows complaints in regard to sleep in association with her service-connected psychiatric disability.

VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset or etiology of a sleep disorder.  

VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, an opinion in regard to whether manifestations of the claimed disorders on appeal are related to service-connected disability has not been obtained.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board has no discretion and must remand the claims for service connection.  

The Board notes that failure to report for a scheduled VA examination requested by VA in conjunction with a claim, without good cause shown, may result in the denial of the claim.  38 C.F.R. § 3.655(a) (2011).  

A May 2011 VA letter shows the Veteran has raised the issue of entitlement to an increased rating for service-connected migraines.  Since the outcome of that claim may impact on the Veteran's claim of entitlement to a TDIU, the Board finds the issue of entitlement to an increased rating for migraines to be inextricably intertwined with that of entitlement to TDIU.  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the issues of entitlement to an increased rating for migraines is resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the issue of entitlement to an increased rating for migraines is remanded for development and initial adjudication. 

In addition, in August 2010, the Veteran filed a notice of disagreement with the August 2010 determination to reduce VA compensation based on 34 of inactive duty pay in 2008.  To date, the RO has not issued the Veteran a Statement of the Case in response to that notice of disagreement.  The Board must remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2011.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case as to the propriety of the waiver of overpayment for the reduction in VA compensation for 34 days in 2008.  The Veteran should be informed that she must file a substantive appeal to perfect an appeal of that issue to the Board.  

2.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from March 2011.  

3.  Request that the Veteran identify all sources of medical treatment received since 2006, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  All records obtained should be added to the claims folder.  If requests for any private treatment records are unsuccessful, inform the Veteran of such to ensure she is provided opportunity to obtain and submit the records.  

4.  Notify the Veteran that she may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to her cervical spine and sleep disorder during and since service.  

5.  Verify all dates and type of service since separation in September 2006 from the appropriate source.  Complete copies of the Veteran's service medical and personnel records should be obtained for any additional service.  

6.  After completion of the above development, arrange for the Veteran to undergo an VA examinations to determine the nature, extent, onset and etiology of any cervical spine disorder and sleep disorder found to be present.  The claims folder should be made available to and reviewed by the examiner and the review should be noted in the report.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (50 percent probability or greater) that any cervical spine disorder or sleep disorder found to be present is related to or had its onset during service, was aggravated by her service, or is related to any service-connected disability.  The rationale for all opinions should be provided. 

7.  Then, arrange for the Veteran to undergo an VA examinations to determine the current severity of her psychiatric disability.  The claims folder should be made available to and reviewed by the examiner and the review should be noted in the report.  All indicated studies should be performed, and all findings should be reported in detail. 

8.  Then, schedule the Veteran for an appropriate VA examination regarding the claim of entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that her service-connected disabilities (psychiatric disability, migraine headaches, lumbar spine disability, allergic rhinitis with chronic sinus infections, and residuals of an umbilical and ventral hernia repair), alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be provided. 

9.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


